NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT


MARKET TAMPA INVESTMENTS, LLC,             )
                                           )
             Appellant,                    )
                                           )
v.                                         )      Case No. 2D13-5126
                                           )
GOLDIA MARIE STOBAUGH, a/k/a               )
GOLDIA M. PARSLEY, a/k/a GOLDIA S.         )
PARSLEY; BRANDON BROOK                     )
HOMEOWNERS ASSOCIATION, INC.;              )
CITIFINANCIAL, INC., d/b/a                 )
CITIFINANCIAL SERVICES, INC.;              )
ARCHIE J. PARSLEY, a/k/a ARCHIE J.         )
PARSLEY, II; U.S. BANK NATIONAL            )
ASSOCIATION, AS TRUSTEE FOR                )
GSMPS 2006-RPI,                            )
                                           )
             Appellees.                    )
                                           )

Opinion filed September 2, 2015.

Appeal from the Circuit Court for
Hillsborough County; Wayne S.
Timmerman, Senior Judge.

Stuart Jay Levine and Heather A. DeGrave
of Walters Levine Klingensmith &
Thomison, P.A., Tampa, for Appellant.

Jessica Zagier Wallace of Carlton Fields
Jordan Burt, PA, Miami; and Michael K.
Winston and Dean A. Morande of Carlton
Fields Jordan Burt, PA, West Palm Beach,
for Appellee U.S. Bank National
Association, as Trustee for GSMPS 2006-
RPI.

No appearance for remaining Appellees.


MORRIS, Judge.

              Market Tampa Investments, LLC, appeals a final judgment of foreclosure

entered against Goldia Stobaugh and in favor of U.S. Bank National Association,

challenging (1) the trial court's denial of Market Tampa's motion to intervene or

substitute at the final hearing on U.S. Bank's complaint for foreclosure and (2) the merits

of the foreclosure judgment. We affirm in part and dismiss in part.

              U.S. Bank filed a motion to dismiss this appeal, arguing that Market

Tampa, who obtained the property by quitclaim deed from Stobaugh after the

foreclosure complaint and lis pendens had been filed, is a stranger to the litigation and

thus cannot appeal the final judgment. Market Tampa filed a motion to intervene or

substitute below and thus has standing to appeal the trial court's denial of that motion,

which we treat as being incorporated into the final judgment. See Litvak v. Scylla

Props., LLC, 946 So. 2d 1165, 1172 (Fla. 1st DCA 2006) ("An order denying a motion to

intervene is final as to and appealable by the movant." (quoting Y.H. v. F.L.H., 784 So.
2d 565, 567-68 (Fla. 1st DCA 2001))); cf. Yankeetown Mgmt., LLC v. SunTrust Mortg.,

Inc., 164 So. 3d 744, 745 (Fla. 2d DCA 2015) ("We dismiss the appeal because the

appellant, Yankeetown Management[,] LLC, lacks standing to challenge the final

judgment of foreclosure in this case. Yankeetown did not seek to intervene before the

final judgment was rendered; therefore, it is a legal stranger to the action."). However,

because the trial court did not permit Market Tampa to intervene or to be substituted as




                                           -2-
a party, a ruling that was proper under the facts of this case,1 Market Tampa was not a

party to the foreclosure proceedings and does not have standing to appeal the merits of

the final judgment of foreclosure.

              Accordingly, we deny in part U.S. Bank's motion to dismiss and affirm the

final judgment of foreclosure to the extent that it includes the ruling on the motion to

intervene or substitute. We grant U.S. Bank's motion in part and dismiss this appeal to

the extent that Market Tampa challenges the foreclosure.

              Motion denied in part and granted in part; judgment affirmed in part;

appeal dismissed in part.



CASANUEVA and SLEET, JJ., Concur.




              1
              See Bymel v. Bank of Am., N.A., 159 So. 3d 345, 347 (Fla. 3d DCA 2015)
("[W]hen property is purchased during a pending foreclosure action in which a lis
pendens has been filed, the purchaser generally is not entitled to intervene in the
pending foreclosure action.").


                                            -3-